DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
Response to Arguments

2.	Applicant’s response arguments, with regards to claims 1-20, filed on 12/28/2020, are moot in view of the new grounds of rejection under the combination of Murphy, He, Ishihara and Roger which is necessitated by Applicant’s amendments.

Double Patenting
3.	nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
	Claim 1, 2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10089892 .
Application 16/115294
U.S. Patent No. 10089892
A flight control module for detecting anomalies in instrument landing 
system (ILS) localizer signals during landing of an aircraft, comprising: 
communication interface configured to receive an ILS localizer deviation
claim 2: the processor is further 
configured to compute the plurality of localizer deviations to include an 
inertial localizer deviation. 
 
Claim 10: the processor is further 
configured to compute the plurality of localizer deviations to include a global positioning system (GPS) localizer deviation

A flight control module for detecting anomalies in instrument landing 
system (ILS) localizer signals during landing of an aircraft, comprising: a 
communication interface configured to receive inertial data for said aircraft, 
global positioning system (GPS) data for said aircraft, and an ILS localizer 
deviation;
a processor coupled to the communication interface and configured to: compute a plurality of localizer 

configured to: compute an inertial localizer deviation based on the inertial 


average of the plurality of localizer deviations to detect a low-frequency 
anomaly in the ILS localizer deviation
compare the ILS localizer deviation to an average of the inertial localizer deviation and the GPS localizer deviation to detect a low-frequency anomaly in the ILS localizer deviation
initiate a transition from controlling the aircraft based on the ILS localizer deviation to controlling the aircraft based on a selected one of the plurality of localizer deviations when the low-frequency anomaly is detected
initiate a transition from controlling said aircraft based on the ILS localizer deviation to controlling said aircraft based on the inertial localizer deviation when the low-frequency anomaly is detected.



Although the claim 1 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the sensing system claim 1 of the U.S. Patent No. US10089892
The instant application is missing the limitation of claims 2 and 10 which include the plurality of localizer deviations comprise an inertial localizer deviation and GPS localizer deviation. It is obvious for an aircraft system to use the inertial localizer deviation and GPS localizer deviation in order to compute localizer deviations and compare it with the ILS localizer deviation to determine if there is an error or anomaly. Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to 
4.	Claim 11, 12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. US10089892 .
Application 16/115294
U.S. Patent No. 10089892
A method of detecting a low-frequency anomaly in an instrument landing 
system (ILS) localizer signal received by an aircraft during landing, said 
method comprising: receiving, at a multi-mode receiver (MMR), an instrument landing system (ILS) localizer signal;  computing, by the MMR, a ILS localizer deviation based on the ILS localizer signal;  

A method of detecting a low-frequency anomaly in an instrument landing system (ILS) localizer signal received by an aircraft during landing, said method comprising: receiving, at a multi-mode receiver (MMR), an instrument landing system (ILS) localizer signal;  computing, by the MMR, a ILS localizer deviation based on the ILS localizer signal;
controlling, by an automated landing system, the aircraft according to the ILS localizer deviation;  
controlling, by an automated 
landing system, the aircraft according to the ILS localizer deviation;  
computing, by a flight control module, a plurality of localizer deviations based on multiple data sources;  


Claim 17: computing the plurality of localizer deviations comprises computing a global positioning system (GPS) localizer deviation. 



plurality of localizer deviations;  

computing, by the flight control module, an average localizer 
deviation of the GPS localizer deviation and the inertial localizer deviation
detecting, by the flight control module, the low-frequency anomaly when a difference between the average localizer deviation and the ILS localizer deviation exceeds a threshold;
detecting, by the flight control module, the low-frequency anomaly when a difference between the average localizer deviation and the ILS localizer deviation exceeds a threshold
controlling, by the automated landing system, the aircraft according a selected 
one of the plurality of localizer deviations after detecting the low-frequency 
anomaly. 

controlling, by the automated landing system, the aircraft according to the inertial localizer deviation after detecting the low-frequency anomaly. 

Although the claim 15 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the sensing system claim 18 of the U.S. Patent No. US10089892


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 6, 10-11, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0229039 to Murphy in view of US2007/0106433 to He further in view of US2017/0092140 to Ishihara et al. further in view of US2016/0147224 to Roger et al.
9.	Regarding claim 1. Murphy discloses a flight control module for detecting anomalies in instrument landing system (ILS) localizer signals during landing of an aircraft (see at least Figs. 1-2), comprising: a 
communication interface configured to receive an ILS localizer deviation (localizer deviation received by the receiver 202  see at least [¶ 21] and Fig. 2);  and 
a processor coupled to the communication interface (processor see at least Fig. 1) and configured to: 
compute a plurality of localizer deviations (the system compute the localizer deviations of the IRU (216) and GPS (204) see at least [¶ 17, 19, 22, 26-30, 45 & 52] & Fig. 2);  
compare the ILS localizer deviation to of the plurality of localizer deviations to detect a low-frequency anomaly in the ILS localizer deviation (the ILS deviation is compared to the deviations to determine the errors and the system selects a middle values, that mean the system compare to middle values which is close to an average values see at least [¶ 19, 37, 42, 45 & 62]); and

when the low-frequency anomaly is detected (the system select one plurality of localizer deviations to generate guidance and control the aircraft based on the selected localizer deviations see at least [¶ 19, 21-22, 62-64 ] and Fig.5). 

Murphy does not explicitly disclose the limitation compute deviations, wherein each is based on a different data source.
However, He is directed to system accurately computing lateral position deviation for aircraft during landing. He discloses compute the lateral position deviation based on the GPS sensors 152 and inertial navigation system INS sensors 154, that means the deviation is computed based on the multiple data sources (see at least [¶ 26] and Fig. 1). However, Roger discloses a technique where the system compare position data using two different sources includes GPS and inertial sensors (see at least [¶ 191]), hence He’ system is capable of computing the deviation using two different sources.
Therefore, from the teaching of He, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Murphy to use the technique of computing the deviation based on different data sources (GPS and INS) similar to that of the teaching of He in order to enhance the safety.

Murphy does not explicitly disclose the limitation of compare the ILS localizer deviation to an average of the plurality of localizer deviations to detect anomaly.

(see at least claim 3, [¶ 23, 32-33 & 35] and Figs. 1-2). Furthermore, He discloses the deviation is computed based on the multiple data sources and the system used multiple data source to control the landing of the aircraft. Therefore, from the teaching of Ishihara, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Murphy to use the technique of comparing the ILS localizer deviation to an average of localizer deviations to detect error in order to enhance the safety.

10.	Regarding claims 2 and 12, Murphy discloses the processor is further 
configured to compute the plurality of localizer deviations to include an inertial localizer deviation (inertial localizer see at least [¶ 17 & 29] and Fig. 2). 
11.	Regarding claims 6 and 18, Murphy discloses the processor is further configured to: compare a first localizer deviation, of the plurality of localizer deviations to a second 
Murphy does not explicitly disclose the limitation of disable detection of the low-frequency anomaly when a difference between the first localizer deviation and the second localizer deviations exceeds a threshold. it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Murphy to disable the detection of anomaly when the difference of the localizer deviations exceeds the threshold in order to enhance the safety.

12.	Regarding claims 9 and 20, Murphy and Ishihara in combination disclose all the limitation of claim 1 as discussed above, Murphy does not explicitly disclose the processor is further configured to initiate an indication to a pilot of the aircraft that the low-frequency anomaly has been detected. However, Ishihara disclose the system generate an alert for the pilot when aircraft is flying lower than the recommendation, that mean the system detect an anomaly.  Therefore, from the teaching of Ishihara, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Murphy to use the technique of generating an alert for the pilot when the system detect an anomaly similar to that of the teaching of Ishihara in order to enhance the safety.

13.	Regarding claims 10 and 17, Murphy discloses the processor is further configured to compute the plurality of localizer deviations to include a global positioning system (GPS) localizer deviation (GPS see at least [¶ 17, 22 & 29]). 

receiving, at a multi-mode receiver (MMR), an instrument landing system (ILS) localizer signal (localizer deviation received by the receiver 202  see at least [¶ 21] and Fig. 2);  
computing, by the MMR, a ILS localizer deviation based on the ILS localizer signal (see at least [¶ 21-22] and Fig. 2);  controlling, by an automated landing system, the aircraft according to the ILS localizer deviation (at least [¶ 21-22 & 23] and Fig. 4);  
computing, by a flight control module, a plurality of localizer deviations (the system compute the localizer deviations of the IRU (216) and GPS (204) see at least [¶ 17, 19, 22, 26-30, 45 & 52] & Fig. 2);  
detecting, by the flight control module, the low-frequency anomaly when a difference between the localizer deviation and the ILS localizer deviation exceeds a threshold (the ILS deviation is compared to the deviations to determine the errors and the system selects a middle values, that mean the system compare to middle values which is close to an average values see at least [¶ 19, 37, 42, 45 & 62]);  and 
controlling, by the automated landing system, the aircraft according a selected one of the plurality of localizer deviations after detecting the low-frequency anomaly (the system select one plurality of localizer deviations to generate guidance and control the aircraft based on the selected localizer deviations see at least [¶ 19, 21-22, 62-64 ] and Fig.5). 


However, He is directed to system accurately computing lateral position deviation for aircraft during landing. He discloses compute the lateral position deviation based on the GPS sensors 152 and inertial navigation system INS sensors 154, that mean the deviation is computed based on the multiple data sources (see at least [¶ 26] and Fig. 1). However, Roger discloses a technique where the system compare position data using two different sources includes GPS and inertial sensors (see at least [¶ 191]), hence the He’ system is capable of computing the deviation using two different sources.
Therefore, from the teaching of He, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Murphy to use the technique of computing the deviation based on different data sources (GPS and INS) similar to that of the teaching of He in order to enhance the safety.

Murphy does not explicitly disclose the limitation of compare the ILS localizer deviation to an average of the plurality of localizer deviations to detect anomaly.
However, Ishihara is directed to apparatus for management a premature descent envelope during landing of an aircraft. Ishihara discloses the system compare the ILS localizer deviation from the localizer signal to an acceptable and second acceptable band of localizer deviation values, where in the acceptable band, the band is minimal, that mean the band of localizer deviation values includes the minimum and maximum deviations, and in order to compute the minimal error, an average of the plurality of data that includes minimum and maximum deviation is computed, and to determine if the 
 (see at least claim 3, [¶ 23, 32-33 & 35] and Figs. 1-2). Furthermore, He discloses the deviation is computed based on the multiple data sources and the system used multiple data source to control the landing of the aircraft. Therefore, from the teaching of Ishihara, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Murphy to use the technique of comparing the ILS localizer deviation to an average of localizer deviations to detect error in order to enhance the safety.

15.	Regarding claim 15. Murphy discloses complementary-filtering the ILS 
localizer deviation for initializing the inertial localizer deviation and for controlling the aircraft (see at least [¶ 65]). 

16.	Regarding claim 16. Murphy discloses receiving, by the flight control module, inertial data including ground speed, track angle, cross-runway acceleration, and aircraft heading (see at least [¶ 17, 27-28, 30, 64-65] and Fig. 1).

17.	Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0229039 to Murphy in view of US2007/0106433 to He, and in view of US2017/0092140 to Ishihara et a. further in view of US2015/0081143 to Snow et al.

Murphy does not explicitly disclose the limitation of an average localizer deviation 
Ishihara discloses the system compare the ILS localizer deviation from the localizer signal to an acceptable and second acceptable band of localizer deviation values, where in the acceptable band, the band is minimal, that mean the band of localizer deviation values includes the minimum and maximum deviations, and in order to compute the minimal error, an average of the plurality of data that includes minimum and maximum deviation is computed, and to determine if the measured/detected value is acceptable (within the acceptable band/minimal), a comparison of the measured/ detected value with the computed average is computed, therefore the system compare the ILS localizer deviation to average of data  (see at least claim 3, [¶ 23, 32-33 & 35] and Figs. 1-2). Furthermore, He discloses the deviation is computed based on the multiple data sources and the system used multiple data source to control the landing of the aircraft. Therefore, from the teaching of Ishihara, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Murphy to use the technique of comparing the ILS localizer deviation to an average of localizer deviations to detect error in order to enhance the safety.
Murphy does not explicitly disclose the limitation of lag-filtering the ILS localizer deviation.

runway presentation” [¶ 52] the lag-filtering the ILS localizer deviation (see at least [¶ 52] and Figs. 1-7). Therefore, from the teaching of Snow, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Murphy to provide a lag filter to lag-filtering the ILS localizer deviation similar to that of the teaching of snow in order to enhance accuracy of the data.

Allowable Subject Matter
19.	Claims 3 - 5, 7- 8 and 13 -14 are objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RACHID BENDIDI/Primary Examiner, Art Unit 3667